Citation Nr: 1126755	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  06-24 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder to include anxiety disorder and posttraumatic stress disorder (PTSD) to include as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for a skin disability to include as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for bilateral hearing loss to include as secondary to Agent Orange exposure.  

4.  Entitlement to service connection for tinnitus to include as secondary to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to May 1966.  He served in Vietnam from September 1965 to May 1966.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  These issues were among those previously before the Board in October 2007, when they were remanded for additional development.  They were returned to the Board but remanded again in September 2010.  These issues have now been returned to the Board for further appellate consideration. 

The issue of entitlement to service connection for a chronic acquired psychiatric disorder to include anxiety disorder and PTSD to include as secondary to Agent Orange exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in a naval construction unit in Vietnam and is presumed to have been exposed to Agent Orange or similar herbicides; exposure to loud noise is also conceded.  

2.  The Veteran's acne existed prior to service, and did not increase in severity beyond natural progression during service.  

3.  The pediculasis pubis and sebaceous cysts for which the Veteran was treated during service were acute and transitory, and there are no current diagnoses for these disabilities.  

4.  The Veteran's current actinic keratosis, compound melanocytic nevus, dysplastic nevus, spongiotic psoriasiform dermatitis and other forms of dermatitis, lentigo, various forms of eczema, and candida intertrigo, are not conditions that have been associated with Agent Orange; they were first treated many years after discharge from service, and there is no competent medical opinion that relates any of these disabilities to either active service or Agent Orange exposure.  

5.  Neither hearing loss nor tinnitus was shown either during service or within one year of discharge from active service; the Veteran has current diagnoses of both of these disabilities. 

6.  There is no competent medical opinion that relates either bilateral hearing loss or tinnitus to active service or Agent Orange exposure.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred during active service, to include as secondary to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.655(b) (2010).  

2.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred during active service, to include as secondary to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.385, 3.655(b) (2010).  

3.  Tinnitus was not incurred in or aggravated by active service, and may not be presumed to have been incurred during active service, to include as secondary to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.655(b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in June 2005 and August 2005 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  

The Veteran was also provided with an additional letter in October 2007 that notified the Veteran of how disability ratings and effective dates are assigned.  Although he did not receive this notification until after the initial adjudication of his claims, they have been readjudicated since the Veteran received this information and had a chance to respond.  Therefore, the delay in notification did not result in any harm to the Veteran.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met to the extent possible.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran was scheduled for appropriate VA examinations but failed to report.  He was also scheduled for a hearing before a Veterans Law Judge but failed to report.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed skin disabilities, hearing loss, and tinnitus as a result of active service.  He believes that exposure to Agent Orange contributed to each of these disabilities. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service; chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of the tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Board notes that while the Veteran was scheduled for VA examinations of his claimed hearing and skin disabilities in May 2010, he failed to report.  Therefore, by regulation, the Board will evaluate the veteran's disability according to the evidence of record.  38 C.F.R. § 3.655(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Skin Disability

A review of the Veteran's service treatment records shows that his January 1962 entrance examination noted that he had acne of the face and shoulders.  

The Veteran underwent another physical examination in June 1963 in preparation for a deployment to Antarctica.  Acne vulgaris of the back and shoulders was noted. 

February 1964 records indicate that the Veteran was found to have pediculasis pubis and was treated with gamabenzene hexachloride.  

In June 1964, the Veteran was discovered to have an infected sebaceous cyst behind his left ear.  He received treatment for this cyst until it was removed in December 1964.  

January 1965 records state that the Veteran complained of bumps on the right side of his face for the past week.  The diagnosis was of an early sebaceous cyst of the right face.  

The Veteran developed a cyst on the left side of his neck in June 1965.  

The Veteran's May 1966 separation examination was negative for a skin disability.  

Private medical records from April 2000 show that the Veteran had five crusted red papules on the dorsal side of both hands.  The mid lower back had a dark brown macule.  There were no other suspicious lesions.  The diagnoses were actinic keratosis; actinic damage; and atypical mole of the mid lower back.  A biopsy from a sample taken from the mid lower back resulted in a diagnosis of a compound melanocytic nevus.  

June 2001 private medical records state that the Veteran was being monitored for skin cancer, without any specific lesions of concern.  He had a red, scaly patch on the dorsal side of his left hand.  There were no other suspicious lesions of the face, neck, chest, back, arms, legs, abdomen, buttocks, scalp, or feet.  The diagnoses were actinic damage, and actinic keratosis of the left hand.  

Additional private medical records through 2002 contain the same diagnoses as the previous records.  A June 2002 biopsy of tissue from the right lower lateral back also diagnosed a compound melanocytic nevus.  

June 2003 private records state that the Veteran had severe actinic damage on exposed areas.  The diagnoses were actinic keratosis of the right nasal sidewall and severe actinic damage.  

Private records from June 2004 again note severe actinic damage of sun exposed areas.  The examination was difficult due to the Veteran's deep tan, but there were no suspicious lesions.  He had a mild eczematous eruption on both shins.  

January 2005 private medical records show a history of diffuse eczematous dermatitis, awaiting pathology report; severe actinic damage with history of actinic keratosis with none seen today; lentigo of the left nasal sidewall; and lentigo of the right eyebrow.  Additional January 2005 records include a report of a shave biopsy from the Veteran's left nasal sidewall.  The diagnosis was actinic keratosis, pigmented type, inflamed.  

A second January 2005 biopsy report of a specimen taken from the Veteran's left abdomen resulted in a diagnosis of spongiotic psoriasiform dermatitis.  

February 2005 and March 2005 private records show nummular dermatitis and actinic keratosis.  

January 2006 records also include a diagnosis of an atypical mole of the left shoulder, and candida intertrigo of the penis.  Follow up records indicate that the mole was apparently removed.  October 2006 records state that the rash of the penis would come and go.  January 2008 records continue to have diagnoses of a history of dysplastic nevus of the shoulder with no recurrence; actinic damage with one actinic keratosis of the nose; asteatotic eczema flaring; an irritant dermatitis at the corner of the lips; and atypical mole of the right posterior thigh.  

The Veteran denied having rashes on a private medical history obtained in September 2008.  No rashes were seen on examination. 

A September 2008 statement from the Veteran's wife says that the Veteran has rashes on his body.  

After careful review of the evidence, the Board finds that entitlement to service connection for a skin disability to include as secondary to Agent Orange exposure is not supported by the evidence for any of the Veteran's diagnosed skin disabilities.  

Initially, the Board notes that the evidence confirms that the Veteran had service in Vietnam during the relevant period.  He is therefore assumed to have been exposed to Agent Orange during such duty.  His last exposure would have been May 1966, which is the same month he left active duty.  

However, mere exposure to Agent Orange is not a disability.  The evidence does not show that the Veteran has a skin disability that is presumed to be the result of Agent Orange exposure, or has otherwise been linked to Agent Orange exposure by competent medical opinion.  

The Veteran's January 1962 entrance examination noted that he had acne of the face and shoulders.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  As the Veteran was noted to have acne of the face and shoulders when entering service, he is not entitled to the presumption of soundness for that disability.  

Although the Veteran's acne existed prior to service, a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, there is no evidence or medical opinion that the Veteran's acne increased in severity during service.  Although acne vulgaris was again noted on a June 1963 physical examination, there is no indication that he received ongoing treatment for this disability.  In fact, the May 1966 separation examination was negative for a skin problem, which would indicate that this condition was not aggravated but actually improved during service.  There is no evidence of further treatment for acne until April 2000, which was well over a year after the Veteran's final exposure to Agent Orange and his discharge from active service.  The Board further notes that all recorded instances of treatment for acne occurred before the Veterans' service in Vietnam and exposure to Agent Orange.  There is no medical opinion that states the Veteran's current actinic keratosis is a form of chloracne or any other acneform disease consistent with chloracne, or of porphyria cutanea tarda.  There is also no opinion that relates the Veteran's current actinic keratosis to active service or to Agent Orange.  The evidence simply does not suggest that the Veteran's current actinic keratosis or the residual of his acne are in any way related to either Agent Orange or active service, or were aggravated by service, and is therefore not service connected.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306(a), 3.307, 3.309(e).  

The record shows that the Veteran has been treated for many other skin problems both during service and currently.  However, these disabilities either represented acute and transitory conditions in service, were first noted many years after discharge from service, have not been related to active service by medical opinion or continuity of symptomatology, or may not be presumed due to Agent Orange exposure and have not been related to Agent Orange by competent medical opinion.  

The pediculasis pubis for which the Veteran was treated in service in not a skin disability per say, but is caused by an infestation of lice.  There is no evidence that the Veteran currently has this disability, or that the candida intertrigo of the penis that was first identified over 40 years later is in any way related.  There is no evidence that the Veteran has a current sebaceous cyst or a residual disability as a result of the cysts treated in service.  These conditions were all treated before the Veteran's deployment to Vietnam and Agent Orange exposure.  There is no record of any further treatment after the Veteran's return.  

Finally, there is no evidence to relate the disabilities for which the Veteran currently receives treatment to either active service or to the Agent Orange to which the Veteran was exposed in service.  These conditions include actinic keratosis, compound melanocytic nevus, dysplastic nevus, spongiotic psoriasiform dermatitis and other forms of dermatitis, lentigo, various forms of eczema, and candida intertrigo.  None of these disabilities were first noted in service or until many years after discharge from service.  None of these disabilities are on the list of disabilities that may be presumed to have been caused by Agent Orange.  There is insufficient evidence to establish continuity of syptomatology between service and the present for any of these conditions.  Finally, there is no competent medical opinion that relates the Veteran's disabilities to either active service or Agent Orange.  The Board concludes that service connection for a skin disability is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.307, 3.309(e).  

In reaching this decision, the Board notes the Veteran's sincere belief that his skin disabilities are the result of Agent Orange exposure.  However, there is no indication that the Veteran has any medical training, and he is not competent to express such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, the Veteran failed to report for the VA dermatology examinations at which a competent medical professional would have reviewed the Veteran's history, examined his current disabilities, and had an opportunity to provide an opinion as to whether or not there is a relationship between any current skin disability and either active service or Agent Orange.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of such evidence, the Board is forced to make the best decision possible based on the current evidence, and the preponderance of that evidence weighs against the establishment of service connection.  38 C.F.R. § 3.655(b). 

Hearing Loss and Tinnitus

The Veteran contends that he has developed hearing loss and tinnitus as a result of noise exposure during active service.  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records are negative for complaints of hearing loss or tinnitus during service.  

The first post service evidence of hearing loss is found in April 1987 private medical records, which show that the Veteran was seen for complaints of headaches and ringing ears.  After an audiogram, the impression was bilateral high frequency neurosensory hearing loss secondary to loud noise exposure.  Although the results of this audiogram are not in the record, an August 1998 private audiogram confirms that the Veteran's hearing loss meets the requirements of 38 C.F.R. § 3.385.  

More recent VA treatment records include bilateral hearing loss among the Veteran's ongoing medical problems.  A September 2007 audiology education note states that the Veteran reports a long-standing hearing loss and constant tinnitus.  The examination confirmed mild to profound bilateral hearing loss.  Other VA records characterize the Veteran's hearing loss as severe.  

However, the Board must find that entitlement to service connection for both hearing loss and tinnitus is not warranted.  There is no medical opinion that relates either of these disabilities to noise exposure in active service. 

The Veteran's personnel records confirm that he worked in a naval construction battalion (Seabees), where it can be presumed he was exposed to loud noise.  There is also ample evidence that the Veteran currently has bilateral hearing loss and tinnitus.  However, this evidence alone is not sufficient to establish service connection.  There must still be medical evidence of a nexus between the noise in service and the current disabilities.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The reference to hearing loss due to acoustic trauma does not relate it to service, or otherwise discuss any possible post-service noise exposure.  Thus, it does not provide a basis for service connection.

There is no evidence that the Veteran's hearing loss manifested to the required degree within one year of discharge from service, so that it could be presumed to have been incurred due to service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is also no evidence that can be used to establish continuity of symptomatology between active service and the current disability.  

In addition, the evidence shows that the Veteran continued to work various forms of construction after his discharge from active service, where he was likely exposed to additional noise during the more than 20 years between his discharge from service and the initial diagnosis of hearing loss.  While the Veteran is credible to report hearing problems during this period, he is not competent to relate these problems to the noise exposure during service.  The Board also does not have the medical expertise to relate the Veteran's hearing loss and tinnitus to the noise exposure in service, and is indeed precluded from so doing.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).

In regards to the Veteran's contention that his hearing loss and tinnitus are the result of Agent Orange exposure, while it must be presumed that the Veteran was exposed to Agent Orange, there is no evidence that hearing loss or tinnitus is the result of this exposure.  Neither hearing loss nor tinnitus are presumed by regulation to result from Agent Orange exposure.  38 C.F.R. § 3.309(e).  Furthermore, there is no competent medical opinion that relates either hearing loss or tinnitus to Agent Orange exposure.  

Once again, the Board notes that the Veteran was scheduled for VA examinations of his hearing loss after which it would have been expected for the examiner to express competent medical opinions regarding the etiology of this hearing loss and tinnitus, including whether or not these disabilities were related to the noise exposure in service.  The Veteran failed to report for these examinations, and the Board is forced to decide his claims based on the available evidence.  The preponderance of this evidence is against his claims for service connection for hearing loss and tinnitus.  38 C.F.R. § 3.655(b).


ORDER

Entitlement to service connection for a skin disability to include as secondary to Agent Orange exposure is denied. 

Entitlement to service connection for bilateral hearing loss to include as secondary to Agent Orange exposure is denied. 

Entitlement to service connection for tinnitus to include as secondary to Agent Orange exposure is denied. 


REMAND

The Veteran contends that he has developed a psychiatric disability as a result of active service and his duty in Vietnam.  This disability has been diagnosed as an anxiety disorder and PTSD.  

The Board notes that during the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the updated version of the law is potentially applicable.  Unfortunately, the RO has not had an opportunity to review the Veteran's claim under the new regulation. 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (2010).

In this case, the Veteran's reported stressors include being subjected to enemy fire in Vietnam.  His stressors have apparently been confirmed.  Finally, his private psychiatrist has diagnosed the Veteran with PTSD, and has specifically linked the PTSD to experiences and events in Vietnam.  On the other hand, the treatment records from the Veteran's private psychiatrist are mostly silent for any mention of Vietnam or PTSD, and apparently attribute the Veteran's anxiety disorder to events at his place of employment in the 1980s.  

As previously noted, the Veteran failed to report for his scheduled VA examination.  In view of the fact that the new regulation requires that a VA or VA contracted psychiatrist or psychologist find a link between PTSD and a Veteran's claimed in-service stressors, the Board believes that the Veteran should again be scheduled for a VA psychiatric examination in order to confirm his current diagnoses and to obtain an opinion as to whether any current psychiatric disability is the result of events during active service.  

The Veteran is hereby notified that it is his responsibility to report for the VA psychiatric examination that will be scheduled.  If he is unable to report on the scheduled date, it is his responsibility to inform the medical facility, preferably prior to the scheduled date, and to reschedule the examination to a time at which he can report.  It is also his responsibility to keep the VA informed of any change in his address.  The Veteran is placed on notice that failure to report for this examination may have adverse consequences to his claim for service connection for a psychiatric disability.  

Furthermore, the Board notes that the October 2007 remand instructed the RO/AMC to contact the Veteran's private physician, Dr. Okasha, and request a statement indicating the criteria used to support his diagnosis of PTSD.  This has not been accomplished.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, this must also attempted. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric or psychological examination to determine the nature and etiology of his claimed psychiatric disabilities.  All indicated tests and studies should be conducted.  The claims folder must be made available to the examiner for use in the study of this case, and the examination report must state that it has been reviewed.  After the examination of the Veteran and review of the claims folder, the examiner must attempt to express the following opinions:

a) Does the Veteran currently have a chronic psychiatric disability?  If so, what is the diagnosis of this disability? 

b) If the Veteran is determined to have a diagnosis of PTSD, are his reported stressors sufficient to support this diagnosis?  If so, is it as likely as not (50 percent probability or more) that his current PTSD is the result of the in-service stressors?

c) If the Veteran has a chronic psychiatric disability other than PTSD, is it as likely as not (50 percent probability or more) that this disability is the result of injury or events during active service? 

d) Is it as likely as not that any of the Veteran's current psychiatric disabilities are the result of Agent Orange exposure?

The reasons and bases for all opinions must be included.  If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the reasons and bases for that conclusion should be provided, and any evidence that would enable the examiner to provide the opinion should be identified. 

2.  The RO/AMC should request a statement from the Veteran's treating psychiatrist, Dr. Okasha, regarding his diagnosis that the Veteran has PTSD secondary to his experiences in Vietnam.  Dr. Okasha should indicate what criteria were used to support a diagnosis of PTSD.  Specifically, what stressors were used to substantiate the diagnosis of PTSD?  The doctor must provide a comprehensive report containing full rationale for all opinions expressed.  The claims file may be made available to Dr. Okasha if requested.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


